Citation Nr: 1502243	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel






INTRODUCTION

The Veteran had active duty from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a
December 2008 rating decision of the Waco, Texas, Regional Office (RO) of the
Department of Veterans Affairs (VA), in which the RO temporarily assigned a 100
percent rating from November 2008 to January 2009, and a 30 percent rating after
January 2009. A subsequent rating decision in December 2009 increased the
Veteran's rating to 50 percent from April 2009.

The Board denied the Veteran's appeal for a rating in excess of 70 percent in a January 2014 decision, and the Veteran then appealed the Veteran's decision to the Court of Appeals for Veteran's Claims (Court).  The VA and the Veteran subsequently came to an agreement and a Joint Motion for Partial Remand (Joint Motion) was issued and affirmed by the Court in November 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the determination of the parties to the Joint Motion, the Board finds that it has no alternative but to defer a decision with respect to whether the Veteran is entitled to a rating in excess of 70 percent for PTSD. 

The Board decision was vacated to the extent it denied a rating in excess of 70 percent for the Veteran's PTSD and remanded back to the Board.  More specifically, the November 2014 Joint Motion informed the Board that it had erred in two parts.  First, when it provided inadequate reasons or bases due to its failure to discuss favorable medical evidence as to the matter of entitlement to an increased rating in excess of 70 percent for Veteran's PTSD.  Second, the Joint Motion stated that the above error "coupled with the Board's finding that additional development, to include a VA examination, was necessary to address whether his PTSD prevented him from securing or following substantially gainful employment, require[d] remand."  (Emphasis added).  The Board understands this second basis for the Joint Motion with the use of the word "coupled" to mean that the Veteran's claim for an increased rating in excess of 70 percent for PTSD is intertwined with the Veteran's claim for TDIU.  Thus, the Board is left with no alternative but to remand the Veteran's claim for an increased rating in excess of 70 percent to be re-adjudicated alongside his claim TDIU as the two issues are now considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

After completing the requested actions on the issue of TDIU, which was remanded in the Board's January 24, 2014 decision, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement for an increased rating in excess of 70 percent for PTSD in compliance with the November 7, 2014 JMR.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



